DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The earliest support for the claimed invention, as elected, is found in provisional application 62/875,265 filed on 7/17/2019.  Therefore, the effective filing date for the claims is 7/17/2019.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-12 and amended claims 1 & 3-7, in the reply filed on 6/21/2022 is acknowledged. Claims 2 and 13-15 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the amendment to claims 1 and 3-7 to be dependent upon group II’s claim 8, the incorporation of these claims under claim 8 has made the claims indefinite as to the ‘implantable device’ recited in claims 1 and 4-7 and the ‘ventricular tissue anchor … comprising a hub and a helical tissue anchor’ since both appear to be one in the same element (see claims 6 & 7 which re-recite the hub and helical tissue anchor as the ‘implantable device’).  There is no support for a second ‘hub and helical tissue anchor’ in applicant’s disclosure.  For the purposes of examination, examiner has read the ‘implantable device’ of amended/incorporated claims 1 & 4-7 to be the same as the ‘ventricular tissue anchor’ of claim 8 from which they depend.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US Pub. No. 2020/0330228 A1).
Regarding claim 8, Anderson et al. disclose a ventricular tissue (intended use for the anchor; applicant is reminded that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).) anchor delivery system (Figs. 3A-3C & 4A-4F), comprising: an elongate, flexible tubular body 30 (Figs. 3A-3C), having a proximal end, a distal end and a central lumen; a sheath 32 (Figs. 3A-3C) on the distal end of the tubular body 30, having a side wall defining a cavity; -2-Application No.: 16/711321 Filing Date:December 11, 2019 a ventricular tissue anchor 1000 (Figs. 3A-3C) removably positioned within the cavity, the tissue anchor 1000 comprising a hub 1002, 1004 (Figs. 3A-3C) and a helical tissue anchor 1006 (Figs. 3A-3C); and at least one radially extending first engagement element on the side wall and exposed to the cavity (internal threading shown in Fig. 3C and described in paragraph [0029]; the walls forming the threading are considered to be radially extending, and the threading can be considered to extend radially into the side wall), for engaging the helical tissue anchor (Fig. 3C; paragraph [0029]); wherein rotation of the helical tissue anchor 1000, 1006 relative to the tubular body advances the helical tissue anchor 1000, 1006 distally out of the cavity.  
Regarding claim 1 (see 35 USC 112, 2nd paragraph section above regarding the handling of ‘implantable device’), Anderson et al. further disclose an implantable device 1000 (see 35 USC 112, 2nd paragraph section above) within the sheath 32 (Figs. 3A-3C), wherein the cavity is configured to removably receive the implantable device 1000; wherein the at least one radially extending first engagement element (internal threading discussed in paragraph [0029] & Fig. 3C; also discussed in rejection of claim 8 above) is configured to engage a complementary second engagement element (coil of the helical anchor) on the implantable device 1000.  
Regarding claim 3, Anderson et al. further disclose wherein the first engagement element comprises a helical thread (Fig. 3C; paragraph [0029]).  
Regarding claim 4 (see 35 USC 112, 2nd paragraph section above regarding the handling of ‘implantable device’), Anderson et al. further disclose an implantable device 1000 within the sheath 32 (Figs. 3A-3C).  
Regarding claim 5 (see 35 USC 112, 2nd paragraph section above regarding the handling of ‘implantable device’), Anderson et al. further disclose wherein the implantable device 1000 is axially advanced in response to rotation of the implantable device 1000 relative to the sheath 32 (Fig. 3C; paragraph [0029]).  
Regarding claim 6 (see 35 USC 112, 2nd paragraph section above regarding the handling of ‘implantable device’), Anderson et al. further disclose wherein the implantable device 1000 comprises a tissue anchor (Figs. 3A-3C; paragraphs [0028] & [0029]).  
Regarding claim 7 (see 35 USC 112, 2nd paragraph section above regarding the handling of ‘implantable device’), Anderson et al. further disclose wherein the tissue anchor 1000 comprises a hub 1002, 1004 and a helical tissue engaging anchor 1006, rotationally engaged with the first engagement element (internal threading of sleeve 32 - Figs. 3A-3C & paragraph [0029]).  
Regarding claim 9, Anderson et al. further disclose an anchor driver 38 (Figs. 3A-3C; paragraphs [0029]-[0030]) extending throughout a length of the tubular body 30.  
Regarding claim 10, Anderson et al. further disclose wherein the first engagement element comprises a helical channel formed on an inside surface of the sheath 32 (Fig. 3C; paragraph [0029]).  
Regarding claim 11, Anderson et al. discloses that the sleeve 32 can comprise a thin walled tube (paragraph [0029]).  Such a tube would be capable of flexing, to some degree, outwardly/expanding during the rotation of the anchor assembly through the internal threading and then flexing back to a normal state after the anchor assembly is delivered and no longer within the cavity/lumen. Therefore, it is considered that the sleeve 32 is capable of transforming (i.e. ‘is transformable) between a radially enlarged configuration for containing the helical tissue anchor and a radially reduced configuration following deployment of the helical tissue anchor.  
Regarding claim 12, Anderson et al. discloses that the sleeve 32 can comprise a thin walled tube (paragraph [0029]).  Such a tube would be capable of flexing, to some degree, when retracted into a delivery catheter that has an inner diameter less than the outer diameter of the sleeve 32.  Therefore, it is considered that the sleeve 32 is capable of transforming (i.e. ‘is transformable’) from the radially enlarged configuration to the radially reduced configuration in response to proximal retraction into a delivery catheter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2004/0073216 A1 Figs. 26-28 show a helical anchor being delivered by a sheath having internal threading that receives the helical anchor when it is disposed within the sheath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 29, 2022